Citation Nr: 1730949	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO in Detroit, Michigan, which granted service connection for pseudofolliculitis barbae and assigned an initial noncompensable 
(0 percent) disability rating, effective October 30, 2008, the date of receipt of claim for service connection.  In a subsequent August 2009 rating decision, the RO assigned a higher initial disability rating of 10 percent for pseudofolliculitis barbae, for the entire period from October 30, 2008.  

The case was first before the Board in February 2016, where the Board denied an initial disability rating in excess of 10 percent for the service-connected pseudofolliculitis barbae.  The Veteran appealed the higher initial rating denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated October 2016, the Court granted a Joint Motion for Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  In pertinent part, the parties agreed that the Board erred in failing to provide adequate reasons or bases concerning whether the Veteran's use of Doxycycline, an oral antibiotic, qualified as a systemic therapy "like or similar to" a corticosteroid or other immunosuppressive drug.  

In a subsequent April 2017 Remand, the Board remanded the issue on appeal for a new VA skin examination and opinion as to whether Doxycycline is "like or similar to" a corticosteroid or other immunosuppressive drug.  The Veteran received an adequate VA skin examination in June 2017, and at that time the VA examiner opined that Doxycycline is not "like or similar to" a corticosteroid or other immunosuppressive drug.  As the requested VA skin examination was conducted, and as the Board received an opinion concerning whether Doxycycline is "like or similar to" a corticosteroid or other immunosuppressive drug, the Board has met its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR), and Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  

The Veteran has appealed from the initial rating assigned for the service-connected pseudofolliculitis barbae.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

In November 2015, at a Board videoconference hearing, the Veteran testified from the RO in Detroit, Michigan, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

For the entire initial rating period on appeal, from October 30, 2008, the service-connected pseudofolliculitis barbae affected less than 20 percent of the entire body, and less than 20 percent of the exposed areas, did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period, did not result in scarring that was deep, unstable, or caused disfigurement of the head, face, or neck, and did not result in more than two painful scars.



CONCLUSION OF LAW

For the entire rating period on appeal, from October 30, 2008, the criteria for a higher initial disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806 (2016); Diagnostic Code 7813 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for pseudofolliculitis barbae, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA skin examinations for compensation purposes in May 2009, August 2012, and June 2017.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, taken together, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions, to include the opinion of whether Doxycycline is "like or similar to" a corticosteroid or other immunosuppressive drug.  As such, the examinations are adequate for VA rating purposes.    

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability in excess of 10 percent for pseudofolliculitis barbae.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Pseudofolliculitis Barbae

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The service-connected pseudofolliculitis barbae is rated under Diagnostic Code 7813.  Pursuant to Diagnostic Code 7813, the disability is to be rated under Diagnostic Codes 7800, 7801, 7802, 7804, 7805, or 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 10 percent disability rating is warranted for scarring with one characteristic of disfigurement.  A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the characteristics of disfigurement.  A 50 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement for the purposes of rating under 
38 C.F.R. § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Id., Note (1).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. centimeters (cm.)) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body is affected, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is affected, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned when more than 40 percent of the entire body is affected, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  The disability may also be rated under Diagnostic Codes 7800 through 7805 depending upon the predominant disability.  38 C.F.R. § 4.118.

In July 2017, the Federal Circuit issued a decision in Johnson v. Shulkin, Fed. Cir. 14-2778 (July 14, 2017).  At issue on appeal was whether "systemic therapy, such as corticosteroids or other immunosuppressive drugs," included topical, in additional to oral, medications under Diagnostic Code 7806.  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id. at 6-7.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 7.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id. at 8.

The Veteran has advanced than an initial rating in excess of 10 percent for the service-connected pseudofolliculitis barbae is warranted.  Having reviewed all the evidence of record, lay and medical, the Board finds that, for the entire initial rating period from October 30, 2008, the service-connected pseudofolliculitis barbae affected less than 20 percent of the entire body, and less than 20 percent of the exposed areas, did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period, did not result in scarring that was deep, unstable, or caused disfigurement of the head, face, or neck, and did not result in more than two painful scars.

In a November 2008 statement, the Veteran advanced that the pseudofolliculitis barbae caused ingrown hairs that became painful and would be accompanied by swelling and pus filled bumps.  A subsequent June 2010 statement in support of claim reflects that the Veteran conveyed having constant burning and itching on the bearded portion of the left side of the face.

At the November 2015 Board videoconference hearing, the Veteran testified that it was becoming harder for the whiskers to come through the skin on the left side of the face.  The Veteran also testified that during the summer the infected area would become irritated and cause a burning sensation when sweat rolled over the area.  As to medical treatment, the Veteran testified to using topical creams and a shampoo.  Further, the Veteran testified that there were a larger number of bumps and increased pain.   

A February 2008 VA treatment record noted that the Veteran had no rashes, lesions, or bruises of the skin.  Per a March 2011 VA treatment record, the Veteran had perifollicular papules on the face and neck.  There was inflammation of the cheeks with no crust.  The most prominent ingrown hairs were on the left cheek.  A July 2011 VA treatment record reflects that the Veteran was using Doxycycline, Clindamycin solution, Tretinoin cream, and a Benzoyl Peroxide (BPO) lotion to treat the pseudofolliculitis barbae.  In an April 2012 dermatology progress note, the Veteran complained that the skin disorder causes beard hairs to grow incorrectly, causing itchiness and pain.

The report from an October 2012 VA dermatology progress note conveyed that the Veteran was using Doxycycline orally and Clindamycin and a BPO wash topically to treat the pseudofolliculitis barbae.  On the left side of the beard area the Veteran had an atrophic scar associated with skin-colored follicular papules.  Per an August 2013 VA treatment record, the Veteran had itching and bumps on the left side of the beard, with no other skin problems.  An October 2013 VA treatment record noted no rashes or redness of the skin, and an October 2014 VA treatment record recorded that the Veteran's skin was within normal limits.

The Board has reviewed all of the available VA treatment records from the relevant rating period on appeal.  While there are multiple VA treatment records documenting the Veteran's pseudofolliculitis barbae symptoms, the records do not convey any additional symptoms beyond those discussed above.

The Veteran received a VA skin examination in May 2009.  At that time, the pseudofolliculitis barbae was treated by using barber's clippers to pluck out the whiskers through the skin.  Upon examination, tiny dark papules were noted.  The papules were scattered on the left side of the face and neck and took up a total body surface area of one percent and an exposed body surface area of five percent.

A second VA skin examination was conducted in August 2012.  Per the examination report, while the pseudofolliculitis barbae did affect the Veteran's face, it did not result in scarring.  Under treatment, the VA examiner noted that the Veteran was using Doxycycline, an oral medication that was not a corticosteroid, benzoyl peroxide cream, a topical corticosteroid, and hydrocortisone cream, a topical non-corticosteroid.  Upon examination, the pseudofolliculitis barbae covered less than 5 percent of the total body area and less than 5 percent of the exposed area.  The pseudofolliculitis barbae manifested as tiny dark papules scattered on the left side of the face and neck.  

In June 2017, the Veteran received a third VA skin examination.  Per the examination report, the Veteran had not used any medications, topical or oral, in the previous 12 months to treat the pseudofolliculitis barbae.  Upon examination it was reported that the Veteran had no scarring or disfigurement of the head, face, or neck, and the pseudofolliculitis barbae covered less than 5 percent of the total body area and less than five percent of the exposed area.  The VA examiner noted that the Veteran had a few tiny papules near the base of the hair follicles on the left side of the face.  There was no erythema or signs of infection.  Further, at the conclusion of the examination, the VA examiner explained that Doxycycline is an antibiotic and is not equivalent to corticosteroids or any immunosuppressants.  

Initially, the Board will address whether a rating in excess of 10 percent is warranted for disfigurement and/or scarring under Diagnostic Codes 7800 through 7805.  As discussed above, the pseudofolliculitis barbae has resulted in perifollicular papules and an atrophic scar on the left side of the face and neck.  While the disability manifests on the face and neck, review of the evidence of record reflects that at no time during the relevant period on appeal has there been visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement, which would warrant a disability rating in excess of 10 percent.  As such, an increased rating under Diagnostic Code 7800 is not warranted.

The evidence also does not reflect that the pseudofolliculitis barbae resulted in a deep scar, and a higher disability rating under Diagnostic Code 7801 is not warranted.  Further, as the highest possible rating under Diagnostic Code 7802 is 10 percent; therefore, a higher initial rating is not warranted under that diagnostic code.  Additionally, as the evidence does not reflect that the pseudofolliculitis barbae has resulted in any disabling effects not considered in Diagnostic Codes 7800 to 7804, a rating under Diagnostic Code 7805 is also not warranted.

As to Diagnostic Code 7804, nothing in the record reflects that any resulting scar is unstable.  The Veteran has advanced that the pseudofolliculitis barbae results in painful ingrown whiskers on the left side of the face.  Even if this is considered to be painful scarring, an increased disability rating of 20 percent or more would only be warranted if there were at least three painful scars.  Having reviewed all the evidence of record, the Board finds that the pseudofolliculitis barbae has resulted in, at most, one or two painful scars due to ingrown whiskers.  As such, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 7804.

Having found an increased disability rating is not warranted under Diagnostic Codes 7800 through 7805, the Board has also considered whether an increased initial disability rating is warranted under Diagnostic Code 7806.  As discussed above, at the May 2009 VA skin examination, the pseudofolliculitis barbae covered an exposed body surface area of five percent.  This was the highest recorded percentage of area covered (either total body area or exposed body area) at any time during the initial rating period on appeal.  As less than 20 percent of either the total body area and/or the exposed body area was affected by the pseudofolliculitis barbae during the entire initial rating period on appeal, a disability rating in excess of 10 percent under Diagnostic Code 7806 is not warranted on this basis.

The Board has considered whether a higher initial rating is warranted under Diagnostic Code 7806 due to the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  As discussed above, the only oral medication taken by the Veteran during the relevant rating period was Doxycycline, which a VA examiner in June 2017 explained is not "like or similar to" a corticosteroid or any immunosuppressant.  See Warren v. McDonald, 28 Vet. App. 194 (2016).  While the Veteran has used topical corticosteroids, the evidence reflects that the topical corticosteroids were only used on the face and neck to treat the infected areas caused by the pseudofolliculitis barbae.  As such, the topical treatment is not considered "systemic" as contemplated by Johnson.  Johnson, Fed. Cir. 14-2778 at 7-8.  As such, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 7806 for systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more.

Having reviewed all the relevant evidence of record, lay and medical, the Board finds that for the entire initial rating period on appeal, the service-connected pseudofolliculitis barbae affected less than 20 percent of the entire body, and less than 20 percent of the exposed areas, did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period, did not result in scarring that was deep, unstable, or caused disfigurement of the head, face, or neck, and did not result in more than two painful scars; therefore, the Board finds that the criteria for a higher initial disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against the claim for a higher rating, the claim for a higher initial disability rating for pseudofolliculitis barbae must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected pseudofolliculitis barbae.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The pseudofolliculitis barbae has primarily manifested as itching, redness, bumps, perifollicular papules, atrophic scar, and painful ingrown whiskers on the face and neck.  Further, the pseudofolliculitis barbae has covered less than 20 percent of the Veteran's total body and exposed areas.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7806 also takes into account side effects of systemic therapy.  In sum, these ratings consider disfigurement, scars, longevity, types of treatment, pain, residuals of outbreaks, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with pseudofolliculitis barbae, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record does not reflect that the Veteran is currently unemployed due to one or more service-connected disabilities; therefore, the issue of entitlement to a TDIU is not before the Board at this time.


ORDER

For the entire initial rating period on appeal, from October 30, 2008, a higher initial disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


